787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.REFORD MAHON, Plaintiff-Appellant,v.R. PATRICK WEST, ET AL.  Defendants-Appellees.
85-3866, 85-3917
United States Court of Appeals, Sixth Circuit.
3/4/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This matter is before the Court on appellant's motion to proceed in forma pauperis on appeal from the denial of bail in this civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


2
Appellant filed his complaint on June 17, 1985, alleging that appellees falsified certain legal documents so that he was required to serve more time than he should have served on a sentence imposed as a result of a state court conviction.  During the pendency of the action, appellant moved the district court for bail.  The district court denied the motion and these appeals followed.


3
Rule 23(b) and (c), FRAP authorizes release of a state prisoner in a habeas corpus proceeding.  18 U.S.C. Sec. 3141 et seq provides for release of federal prisoners under certain conditions.


4
There is no statutory authority for releasing a prisoner in a Sec. 1983 action and there is no provision either in the federal jurisdictional statutes or the federal procedural rules that would confer jurisdiction in these appeals.  Therefore, it is ORDERED that these appeals be dismissed for lack of jurisdiction.  The motion to proceed in forma pauperis is denied as moot.